Exhibit 10.1

 

SUBORDINATED UNIT SUBSCRIPTION AGREEMENT

 

This SUBORDINATED UNIT SUBSCRIPTION AGREEMENT (this “Agreement”) is made and
entered into as of November 12, 2014, by and between Landmark Infrastructure
Partners LP, a Delaware limited partnership (the “Partnership”), and Landmark
Dividend LLC, a Delaware limited liability company (“Purchaser”).

 

WHEREAS, the Partnership proposes to undertake an initial public offering (the
“Offering”) of common units of the Partnership (the “Common Units”) pursuant to
a registration statement on Form S-11 (the “Registration Statement”) filed
pursuant to the Securities Act of 1933, as amended (the “Securities Act”); and

 

WHEREAS, immediately prior to the Offering, Purchaser desires to purchase
subordinated units of the Partnership (the “Subordinated Units”) directly from
the Partnership in a private transaction as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1.                                 Purchaser hereby agrees to purchase directly
from the Partnership on the terms set forth herein 2,066,995 Subordinated Units,
at a price per Subordinated Unit equal to the public offering price of the
Common Units set forth in the final prospectus supplement forming a part of the
Registration Statement for the Offering (the “Prospectus Supplement”).

 

2.                                 Purchaser understands and agrees that its
purchase of the Subordinated Units hereunder is being made pursuant to a private
placement exempt from the registration requirements of the Securities Act and
the Subordinated Units purchased hereunder may not be sold, transferred or
conveyed by Purchaser except in compliance with applicable securities laws.

 

3.                                 The purchase price for the Subordinated Units
shall be paid by means of a cash payment (wire transfer or other means
acceptable to the Partnership) and shall close at the time of closing of the
Offering.  The closing of the sale of Subordinated Units to Purchaser shall be
conditioned solely on the closing of the Offering.

 

4.                                 Purchaser hereby agrees that its purchase of
Subordinated Units may be described in the Registration Statement and the
Prospectus Supplement.

 

5.                                 Purchaser hereby represents and warrants to
the Partnership that:

 

a.                                      Purchaser is, and at the time of closing
of the purchase of Subordinated Units by Purchaser will be, an Accredited
Investor as that term is defined in Rule 501 of Regulation D under the
Securities Act; and

 

b.                                      Purchaser has received all information
it deems relevant or necessary with respect to her purchase of Subordinated
Units.

 

6.                                      This Agreement shall terminate if the
closing of the Offering shall not have occurred on or before November 30, 2014.

 

--------------------------------------------------------------------------------


 

7.                                      This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but which taken
together shall constitute one and the same agreement.

 

8.                                      This Agreement shall be governed by the
laws of the State of Delaware.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been entered into effective as of the
date first written above.

 

 

 

LANDMARK INFRASTRUCTURE PARTNERS LP

 

 

 

 

By:

Landmark Infrastructure Partners GP LLC, its

 

 

General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

LANDMARK DIVIDEND LLC

 

 

 

By: Landmark Dividend Holdings II LLC, its Managing Member

 

 

 

By: Landmark Dividend Holdings, LLC, its Managing Member

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature page to Subordinated Unit Subscription Agreement

 

--------------------------------------------------------------------------------